DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,580,757. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 2, 11 and 18 is similar to that of the claimed limitations of U.S. Patent No. 10,580,757 as claimed in claims 1 and 11. Therefore, the claims are not patentably distinct from each other. 
The instant application: 

2. A three-dimensional circuit, comprising: a first integrated circuit (IC) die comprising first set of interconnect layers; and a second IC die face-to-face mounted with and directly bonded with the first IC die and comprising a second set of interconnect layers, wherein a first layer of the first set of interconnect layers is adjacent to a second layer of the second set of interconnect layers, and wherein the first layer has a wiring direction that is orthogonal to the second layer.  








 


11. An electronic device, comprising: a three-dimensional circuit, comprising: a first integrated circuit (IC) die comprising first set of interconnect layers; and a second IC die face-to-face mounted and directly bonded with the first IC die and comprising a second set of interconnect layers, wherein a first layer of the first set of interconnect layers is adjacent to a second layer of the second set of interconnect layers, and wherein the first layer has a wiring direction that is orthogonal to the second layer; and a substrate on which the 3D circuit is mounted.  






18. A three-dimensional circuit, comprising: a first integrated circuit (IC) die comprising first set of interconnect layers; and a second IC die face-to-face mounted with the first IC die and comprising a second set of interconnect layers, wherein a first layer of the first set of interconnect layers is adjacent to a second layer of the second set of interconnect layers, and wherein the first layer has a wiring direction that is orthogonal to the second layer.
U.S. Patent No. 10,580,757:
1. A three-dimensional (3D) circuit comprising: a first integrated circuit (IC) die comprising a first semiconductor substrate and a first set of interconnect layers defined on top of the first semiconductor substrate; and a second IC die face-to-face mounted with the first IC die and comprising a second semiconductor substrate and a second set of interconnect layers defined on top of the second semiconductor substrate, said first and second sets of interconnect layers connected by a plurality of connections, and an outermost interconnect layer of the first die having a preferred wiring direction that is orthogonal to the preferred wiring direction of an outermost interconnect layer of the second die. 

    
11. An electronic device comprising: a three-dimensional (3D) circuit comprising: a first integrated circuit (IC) die comprising a first semiconductor substrate and a first set of interconnect layers defined on top of the first semiconductor substrate; and a second IC die face-to-face mounted with the first IC die and comprising a second semiconductor substrate and a second set of interconnect layers defined on top of the second semiconductor substrate; said first and second sets of interconnect layers connected by a plurality of connections; and an outermost interconnect layer of the first die having a preferred wiring direction that is orthogonal to the preferred wiring direction of an outermost interconnect layer of the second die; and another substrate on which the 3D circuit is mounted. 

1. A three-dimensional (3D) circuit comprising: a first integrated circuit (IC) die comprising a first semiconductor substrate and a first set of interconnect layers defined on top of the first semiconductor substrate; and a second IC die face-to-face mounted with the first IC die and comprising a second semiconductor substrate and a second set of interconnect layers defined on top of the second semiconductor substrate, said first and second sets of interconnect layers connected by a plurality of connections, and an outermost interconnect layer of the first die having a preferred wiring direction that is orthogonal to the preferred wiring direction of an outermost interconnect layer of the second die. 


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,580,757 in view of following statement:
Re Claim 3, as applied in claim 2 above, U.S. Patent No. 10,580,757 claimed all the claimed limitations except wherein the first IC die and the second IC die are formed from a single silicon wafer. However, formation of the first second dies from single silicon wafer is known in the art and within the scope of U.S. Patent No. 10,580,757 claim invention. 
 Allowable Subject Matter
Claims 4-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Emma et al. (US 6,271,542) also disclose forming 3D transistors using single crystal silicon wafer.
Correspondence
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 16, 2022